Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is response to Application 17/324,739 filed on 05/19/2021 in which claims 1-28 are presented for examination.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,044,713. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For claim 1, U.S. Patent No. 11,044,713 discloses: A method for scheduling a terminal device (claim 1), comprising: determining, by a network device, first configuration information, the first configuration information indicating a time domain resource (claim 1: time moment) and a frequency domain resource (claim 1: respective frequency domain resource) used by the terminal device to perform a pre-scheduled service (claim 1); and sending, by the network device, the first configuration information to the terminal device (claim 1).
Claims 2-7 are rejected because they depend on rejected independent claim 1 above.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,044,713. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For claim 8, U.S. Patent No. 11,044,713 discloses: A method for scheduling a terminal device (claim 7), comprising: receiving, by the terminal device, first configuration information from a network device, the first configuration information indicating a time domain resource (claim 7: time moment) and a frequency domain resource (claim 7: respective frequency domain resource) used by the terminal device to perform a pre-scheduled service (claim 7); and performing, by the terminal device, the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information (claim 7).
Claims 9-14 are rejected because they depend on rejected independent claim 8 above.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,044,713. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For claim 15, U.S. Patent No. 11,044,713 discloses: A network device (claim 14): comprising: a memory, a transceiver; and a processor; wherein the memory is configured to store a program, the processor is configured to execute the program, and when the program is executed, the processor is caused to determine first configuration information, the first configuration information indicating a time domain resource (claim 14: time moment) and a frequency domain resource (claim 14: respective frequency domain resource) used by the terminal device to perform a pre-scheduled service (claim 14); and the transceiver is configured to send  the first configuration information to the terminal device (claim 14).

Claims 16-21 are rejected because they depend on rejected independent claim 15 above.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,044,713. Although the claims at issue are not identical, they are not patentably distinct from each other because:

For claim 22, U.S. Patent No. 11,044,713 discloses: A terminal device (claim 20), comprising: a memory, a transceiver; and a processor; wherein the memory is configured to store a program, the processor is configured to execute the program, and when the program is executed, the transceiver is configured to receive first configuration information from a network device, the first configuration information indicating a time domain resource (claim 20: time moment) and a frequency domain resource (claim 20: respective frequency domain resource) used by the terminal device to perform a pre-scheduled service (claim 20); and the processor is configured to perform the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information (claim 20).
Claims 23-28 are rejected because they depend on rejected independent claim 22 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims, 1, 8, 15 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/0027493 A1).

1. Regarding claims 1 and 15, Li teaches a method for scheduling a terminal device and a network device (Figure 16, Paragraph [0168] uplink data processing process), comprising:
determining, by a network device, first configuration information, the first configuration information indicating a time domain resource and a frequency domain resource used by the terminal device to perform a pre-scheduled service (Figure 16 paragraph [0168] base station sends a pre-scheduling instruction); and
sending, by the network device, the first configuration information to the terminal device (Figure 16 Paragraph [0168] base station sends a pre-scheduling instruction).

2.  Regarding claim 8 and 22, Li teaches a terminal device and  method for scheduling a terminal device (Figure 16 Paragraph [0168]), comprising:
receiving, by the terminal device, first configuration information from a network device, the first configuration information indicating a time domain resource and a frequency domain resource used by the terminal device to perform a pre-scheduled service (Figure 16 Paragraph [0168] base station sends a pre-scheduling instruction); and
performing, by the terminal device, the pre-scheduled service on the time domain resource and the frequency domain resource indicated by the first configuration information (Figure 16 paragraph [0168] uplink data processing process).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Ni et al. (US 2016/0219616) Paragraph [0014] Figure 1, coordinated scheduling for downlink coordinated transmission on time-frequency resource

Paredes Cabrera (US 2019/0306872 A1) Figure 9A Paragraph [0092] prescheduled time and periodicity of the transmit pattern

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466